

94 HR 231 IH: Public Service Spending Integrity Act
U.S. House of Representatives
2021-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 231IN THE HOUSE OF REPRESENTATIVESJanuary 6, 2021Mr. Ruiz introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo prevent the enrichment of certain Government officers and employees or their families through Federal funds or contracting, and for other purposes.1.Short title; findings(a)Short titleThis Act may be cited as the Public Service Spending Integrity Act.(b)FindingsCongress finds the following:(1)Americans’ trust in government is essential to our democracy.(2)Allowing public service by an elected official to seemingly converge with their own personal gain is corrosive to Americans’ faith in government.(3)Members of Congress and the executive branch have substantial power and discretion over the disbursement of public funds, and with that comes the obligation to create a barrier between public service and personal gain.2.Limitation on use of Federal funds and contracting at businesses owned by certain Government officers and employees(a)Limitation on Federal fundsBeginning in fiscal year 2021 and in each fiscal year thereafter, no Federal funds may be obligated or expended for purposes of procuring goods or services at any business owned or controlled by a covered individual or any family member of such an individual, unless such obligation or expenditure of funds is authorized under the Presidential Protection Assistance Act of 1976 (Public Law 94–524).(b)Prohibition on contractsNo Executive agency may enter into or hold a contract with a business owned or controlled by a covered individual or any family member of such an individual.(c)Determination of ownershipFor purposes of this section, a business shall be deemed to be owned or controlled by a covered individual or any family member of such an individual if the covered individual or member of family (as the case may be)—(1)is a member of the board of directors or similar governing body of the business;(2)directly or indirectly owns or controls more than 50 percent of the voting shares of the business; or(3)is the beneficiary of a trust which owns or controls more than 50 percent of the business and can direct distributions under the terms of the trust.(d)DefinitionsIn this section:(1)Covered individualThe term covered individual means—(A)the President;(B)the Vice President;(C)the head of any Executive department (as that term is defined in section 101 of title 5, United States Code); and(D)any individual occupying a position designated by the President as a Cabinet-level position.(2)Family memberThe term family member means an individual with any of the following relationships to a covered individual:(A)Spouse, and parents thereof.(B)Sons and daughters, and spouses thereof.(C)Parents, and spouses thereof.(D)Brothers and sisters, and spouses thereof.(E)Grandparents and grandchildren, and spouses thereof.(F)Domestic partner and parents thereof, including domestic partners of any individual in paragraphs (2) through (5).(3)Executive agencyThe term Executive agency has the meaning given that term in section 105 of title 5, United States Code.